Argued March 20, 1929.
James P. Manning, an automobile mechanic, brought this action in tort against the Baltimore  Ohio Railroad Co.; the jury returned a verdict in favor of plaintiff, but the court entered judgment n. o. v. for defendant; this appeal followed.
Plaintiff went to defendant's warehouse to receive and remove certain new automobiles consigned to his employer. In order to reach the cars which he was to take away, Manning was directed by an agent of defendant to walk through a lane between automobiles standing in rows on the warehouse floor; and while he was proceeding to do so one of the machines rolled from its position, pinning his knee between it and the back of a car opposite, so that he sustained a severe injury. The floor of defendant's warehouse was level, and, whatever caused the car to move, plaintiff does not show it. His chief contention is that the brakes of the car were not locked; but no definite proof on this point was offered. Where any one of a number of reasons might have been responsible for an accident, for some of which defendant would be liable and for others not, the jury are not at liberty to guess that one of them caused the injury and to attribute it to the defendant. We agree with the *Page 382 
court below that the evidence showed "neither a specific act of negligence, nor any circumstances to support a finding of negligence upon which plaintiff can recover."
The judgment is affirmed.